                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

Donald J. Trump, Candidate for President       )
of the United States of America,               )
                                               )
             Plaintiff,                        )
                                               )
vs.                                            )
                                               ) Case No. 2:20-cv-01785-BHL
                                               )
The Wisconsin Elections Commission,            )
and its members, Ann S. Jacobs, Mark L.        )
Thomsen, Marge Bostelman, Dean                 )
Knudson, Robert F. Spindell, Jr., in their     )
official capacities, Scott McDonell in his     )
official capacity as the Dane County           )
Clerk, George L. Christenson in his            )
official capacity as the Milwaukee County      )
Clerk, Julietta Henry in her official          )
capacity as the Milwaukee Election             )
Director, Claire Woodall-Vogg in her           )
official capacity as the Executive Director    )
of the Milwaukee Election Commission,          )
Mayor Tom Barrett, Jim Owczarski,              )
Mayor Satya Rhodes-Conway, Maribeth            )
Witzel-Behl, Mayor Cory Mason, Tara            )
Coolidge, Mayor John Antaramian, Matt          )
Krauter, Mayor Eric Genrich, Kris Teske,       )
in their official Capacities; Douglas J. La    )
Follette, Wisconsin Secretary of State, in     )
his official capacity, and Tony Evers,         )
Governor of Wisconsin, in his Official         )
capacity.                                      )
                                               )
             Defendants.                       )



PLAINTIFF’S MOTION PURSUANT TO CIVIL L.R. 7(H) AND 7(I) FOR LEAVE
  TO FILE SHORT SUR-REPLY TO RESPOND TO NEW CASES AND NEW
ARGUMENTS RAISED FOR THE FIRST TIME IN GOVERNOR EVERS’ REPLY
                            BRIEF




       Case 2:20-cv-01785-BHL Filed 09/03/21 Page 1 of 3 Document 173
      Plaintiff, Donald J. Trump, by counsel, and pursuant to Civil L.R. 7(h) and

7(i) of the Local Rules of this Court, respectfully requests that the Court grant him

leave to file the short Sur-Reply attached to this Motion as Exhibit A and in support

of this Motion states as follows:

      1.     On August 27, 2021, Governor Evers filed his Reply in support of his

petition for attorneys’ fees and sanctions.

      2.     In his Reply Governor Evers extensively quoted from two unreported

federal district court decisions from district courts in Colorado and Michigan,

O'Rourke v. Dominion Voting Systems Inc., 2021 WL 3400671 (D. Col. August 3,

2021) and King v. Whitmer, No. 20-13134 (E.D. Mich. August 25, 2021), that were

decided after former President Trump’s response brief was filed on July 19, 2021.

      3.     Also, as explained in paragraphs four and five of the attached proposed

Sur-Reply, Governor Evers raised new arguments and factual claims in his Reply

that were not raised in the Governor’s opening brief.

      4.     The substance of the proposed Sur-Reply is only about five (5) pages in

length and limited to briefly addressing the newly raised cases, arguments, and

factual claims set forth for the first time in the Governors’ Reply and which Plaintiff

could not have reasonably anticipated or addressed in his response.

      WHEREFORE, the Plaintiff, Donald J. Trump, by counsel, respectfully

requests that pursuant to Civil L.R. 7(h) and 7(i) the Court grant Plaintiff leave to

file the Sur-Reply attached hereto as Exhibit A.




                                              2

        Case 2:20-cv-01785-BHL Filed 09/03/21 Page 2 of 3 Document 173
                                Respectfully Submitted,

                                KROGER, GARDIS & REGAS, LLP


                                /s/ William Bock, III
                                William Bock III, Indiana Attorney No. 14777-49
                                James A. Knauer, Indiana Attorney No. 5436-49
                                Kevin D. Koons, Indiana Attorney No. 27915-49

                                ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP

KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000



                          CERTIFICATE OF SERVICE

      A copy of the foregoing document was served upon all parties’ counsel of
record via this Court’s CM/ECF service on this 3rd day of September, 2021.


                                      /s/ William Bock, III




                                         3

       Case 2:20-cv-01785-BHL Filed 09/03/21 Page 3 of 3 Document 173
